DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (Pub. No.: US 2020/0202967).
Consider claim 1, Hu  discloses a scanning circuit (paragraph [0063], Figs. 1, 2, gate driving circuit), comprising a scanning signal output module (Fig. 2, transistors T3 and T6, and capacitor C1), a light emitting control signal output module (Fig, 2, transistors T8 and T10), a first output control module (Fig. 2, transistors T1 and T5), a second output control module (Fig. 2, transistors T7 and T9), a reset module (Fig. 2, reset circuit transistors T2 and 24), a clock signal input terminal (Fig. 2, clock terminal CLK), a first potential signal input terminal (Fig. 2, first voltage terminal VSS), a second potential signal input terminal (Fig. 2, second voltage terminal Vdd), a scanning signal output terminal (Fig. 2, first output terminal Vout), a light emitting control signal output terminal (Fig. 2, second output terminal SW), a shift signal input terminal (Fig. 2, input terminal INPUT) and a reset control signal input terminal (Fig. 2, reset terminal Rst); 
the first output control module is electrically connected to the shift signal input terminal (paragraph [0038], Fig. 2, transistor T1 connected to input terminal INPUT), the first potential signal input terminal (Fig. 2, transistor T5 connected first voltage terminal VSS), a first node and a second node (paragraph [0042], Fig. 2, transistors T1 and T5 connected to first node PU and second node PD), and is configured to control a potential of the first node according to a signal input from the shift signal input terminal (paragraph [0038], configured to control a level of the first node PU in response to an input signal), a signal input from the first potential signal input terminal and a potential of the second node (paragraph [0042], configured to transmit the first level of the first voltage terminal Vss to the first node PU in response to a level of the second node PD); 
the second output control module is electrically connected to the first potential signal input terminal, the second potential signal input terminal, the first node and a third node (paragraph [0041], Fig. 2, connected to the first node PU, the first voltage terminal Vss, a second voltage terminal Vdd, and transistors T7 and T9 are connected transistor T8; thus a third node), and is configured to control a potential of the third node according to the signal input from the first potential signal input terminal, a signal input from the second potential signal input terminal and the potential of the first node (paragraph [0041], configured to transmit the first level of the first voltage terminal Vss to the second node PD and a second output terminal SW in response to the level of the first node PU); 
the reset module is electrically connected to the reset control signal input terminal, the first potential signal input terminal, the first node and the scanning signal output terminal (paragraph [0040], reset circuit 105 connected to a reset terminal Rst, a first voltage terminal Vss, the first node PU, and the first output terminal Vout), and is configured to control the potential of the first node according to a signal input from the reset control signal input terminal and the signal input from the first potential signal input terminal, and to reset a signal output from the scanning signal output terminal according to the signal input from the reset control signal input terminal (paragraph [0040], configured to transmit a first level of the first voltage terminal Vss to the first output terminal Vout and the first node PU in response to a reset signal); 
the scanning signal output module is electrically connected to the clock signal input terminal (Fig. 2, transistor T3 is connected to clock terminal CLK), the first potential signal input terminal (Fig. 2, transistor T6 is connected to first voltage terminal Vss), the first node (Fig. 2, transistor T3 connected to the first node PU), the second node (Fig. 2, control electrode of the sixth transistor T6 connected to the second node PD) and the scanning signal output terminal (Fig. 2, third transistor T3 connected to a first output terminal Vout), and is configured to transmit a signal input from the clock signal input terminal to the scanning signal output terminal according to the potential of the first node (paragraph [0054], the level of the first node PU is the second level, making the first output circuit 102 transmit the second level of the received clock signal to the first output terminal Vout), or transmit the signal input from the first potential signal input terminal to the scanning signal output terminal according to the potential of the second node (paragraph [0055], when the level of the second node PD is the second level, making the control circuit 104 transmit the first level of the first voltage terminal Vss to the first node PU and the first output terminal Vout); and 
the light emitting control signal output module is electrically connected to the first node (Fig. 2, control electrode of the tenth transistor T10 is connected to the first node PU), the second node (Fig. 2, a first electrode of the tenth transistor T10 is connected to the second node PD), the third node (Fig. 2, control electrode of the tenth transistor T8 is connected to transistor T7; thus, a third node), the first potential signal input terminal (Fig. 2, a second electrode of the tenth transistor T10 is connected to the first voltage terminal Vss) and the second potential signal input terminal (Fig. 2, a first electrode of the eighth transistor T8 is connected to the second voltage terminal Vdd), the second node is electrically connected to the light emitting control signal output terminal (Fig. 2, second node PD is connected to a second output terminal SW), and the light emitting control signal output module is configured to transmit the signal input from the first potential signal input terminal to the second node according to the potential of the first node (paragraph [0058], the level of the first node PU is a high level and the tenth transistor T10 is turned on, and the low level of the first voltage terminal Vss is transmitted to the second node PD through the tenth transistor T10), or transmit the signal input from the second potential signal input terminal to the second node according to the potential of the third node (paragraph [0060], a seventh transistor T7 is maintained in a state of turn-on and the eighth transistor T8 is turned on, so that the high level of the second voltage terminal Vdd is transmitted to the second node PD).
Consider claim 2, Hu discloses wherein the scanning signal output module comprises a first scanning output unit (Fig. 2, transistor T3) and a second scanning output unit (Fig. 2, transistor T6), the first node is configured to control an on state of the first scanning output unit (paragraph [0053], when the level of the first node PU is the second level, making transistor T3 transmit the first level of the received clock signal to the first output terminal Vout); and the second node is configured to control a on state of the second scanning output unit (paragraph [0055], when the level of the second node PD is the second level, making transistor T6 transmit the first level of the first voltage terminal Vss to the first node PU and the first output terminal Vout);
the first scanning output unit is electrically connected to the clock signal input terminal (Fig. 2, transistor T3 is connected to clock terminal CLK), the first node (Fig. 2, transistor T3 connected to the first node PU) and the scanning signal output terminal (Fig. 2, third transistor T3 connected to a first output terminal Vout), and is configured to transmit the signal input from the clock signal input terminal to the scanning signal output terminal when the first scanning output unit is on (paragraph [0053], when the level of the first node PU is the second level, making transistor T3 transmit the first level of the received clock signal to the first output terminal Vout); and 
the second scanning output unit is electrically connected to the first potential signal input terminal (Fig. 2, transistor T6 is connected to first voltage terminal Vss), the second node (Fig. 2, control electrode of the sixth transistor T6 connected to the second node PD) and the scanning signal output terminal (Fig. 2, transistor T6 connected to first output terminal Vout), and is configured to transmit the signal input from the first potential signal input terminal to the scanning signal output terminal when the second scanning output unit is on (paragraph [0055], when the level of the second node PD is the second level, making transistor T6 transmit the first level of the first voltage terminal Vss to the first output terminal Vout).
Consider claim 3, Hu discloses wherein the light emitting control signal output module comprises a first light emitting output unit (Fig. 2, transistor T10) and a second light emitting output unit (Fig. 2, transistor T8), the first node is further configured to control an on state of the first light emitting output unit (paragraph [0058], the level of the first node PU is a high level and the tenth transistor T10 is turned on); and the third node is configured to control an on state of the second light emitting output unit (paragraph [0060], a seventh transistor T7 is maintained in a state of turn-on and the eighth transistor T8 is turned on);
the first light emitting output unit is electrically connected to the first node (Fig. 2, control electrode of the tenth transistor T10 is connected to the first node PU), the first potential signal input terminal (Fig. 2, a second electrode of the tenth transistor T10 is connected to the first voltage terminal Vss) and the second node (Fig. 2, a first electrode of the tenth transistor T10 is connected to the second node PD), and is configured to transmit the signal input from the first potential signal input terminal to the second node when the first light emitting output unit is on (paragraph [0058], the level of the first node PU is a high level and the tenth transistor T10 is turned on, and the low level of the first voltage terminal Vss is transmitted to the second node PD through the tenth transistor T10); 
the second light emitting output unit is electrically connected to the third node (Fig. 2, control electrode of the tenth transistor T8 is connected to transistor T7; thus, a third node), the second potential signal input terminal (Fig. 2, a first electrode of the eighth transistor T8 is connected to the second voltage terminal Vdd) and the second node (Fig. 2, second electrode of the eighth transistor T8 connected to a second node PD), and is configured to transmit the signal input from the second potential signal input terminal to the second node when the second light emitting output unit is on (paragraph [0060], a seventh transistor T7 is maintained in a state of turn-on and the eighth transistor T8 is turned on, so that the high level of the second voltage terminal Vdd is transmitted to the second node PD).
Consider claim 4, Hu discloses wherein the reset module comprises a first reset unit (Fig. 2, transistor T2) and a second reset unit (Fig. 2, transistor T4); 
the first reset unit is electrically connected to the reset control signal input terminal, the first potential signal input terminal and the first node (paragraph [0049], Fig. 2, control electrode of the second transistor T2 is connected to a reset terminal Rst for receiving the reset signal, a first electrode of the second transistor T2 is connected to the first node PU, and a second electrode of the second transistor T2 is connected to the first voltage terminal Vss), and is configured to transmit the signal input from the first potential signal input terminal to the first node when the first reset unit is on (paragraph [0060], Fig. 2, the reset signal received through the reset terminal Rst becomes at the high level, so second transistor T2 is turned on, and the low level of the first voltage terminal Vss is transmitted to the first node PU through the second transistor T2); and
the second reset unit is electrically connected to the reset control signal input terminal, the first potential signal input terminal and the scanning signal output terminal (paragraph [0049], Fig. 2, control electrode of the fourth transistor T4 is connected to the reset terminal Rst for receiving the reset signal, a first electrode of the fourth transistor T4 is connected to the first output terminal Vout, and a second electrode of the fourth transistor T4 is connected to the first voltage terminal Vss), and is configured to transmit the signal input from the first potential signal input terminal to the scanning signal output terminal when the second reset unit is on (paragraph [0060], Fig. 2, reset signal received through the reset terminal Rst becomes at the high level, so fourth transistor T4 is turned on, and the low level of the first voltage terminal Vss is transmitted to the first output terminal Vout through the fourth transistor T4).
Consider claim 5, Hu discloses wherein the first output control module comprises a first transistor (Fig. 2, transistor T1) and a second transistor (Fig. 2, transistor T5), a gate and a first pole of the first transistor is electrically connected to the shift signal input terminal (paragraph [0044], Fig. 2, control electrode of the first transistor T1 and a first electrode of the first transistor T1 are respectively connected to an input terminal INPUT), and a second pole of the first transistor is electrically connected to the first node (paragraph [0044], Fig. 2, a second electrode of the first transistor T1 is connected to a first node PU); and 
a gate of the second transistor is electrically connected to the second node, a first pole of the second transistor is electrically connected to the first potential signal input terminal, and a second pole of the second transistor is electrically connected to the first node (paragraph [0048], Fig. 2, control electrode of the fifth transistor T5 is connected to the second node PD, a first electrode of the fifth transistor T5 is connected to the first node PU, and a second electrode of the fifth transistor T5 is connected to the first voltage terminal Vss).
Consider claim 6, Hu discloses wherein the second output control module comprises a third transistor (Fig. 2, transistor T7) and a fourth transistor (Fig. 2, transistor T9), a gate and a first pole of the third transistor is electrically connected to the second potential signal input terminal, and a second pole of the third transistor is electrically connected to the third node (paragraph [0047], Fig. 2, control electrode of the seventh transistor T7 and a first electrode of the seventh transistor T7 are both connected to a second voltage terminal Vdd and a second electrode of the seventh transistor T7 is connected to a first electrode of the ninth transistor T9; thus, a third node); and 
a gate of the fourth transistor is electrically connected to the first node, a first pole of the fourth transistor is electrically connected to the first potential signal input terminal, and a second pole of the fourth transistor is electrically connected to the third node (paragraph [0047], Fig. 2. control electrode of the ninth transistor T9 is connected to the first node PU, a first electrode of the ninth transistor T9 is connected to the second electrode of the seventh transistor, and a second electrode of the ninth transistor T9 is connected to the first voltage terminal Vss).
Consider claim 9, Hu discloses wherein the second scanning signal output unit comprises a sixth transistor (Fig. 2, transistor T6); a gate of the sixth transistor is electrically connected to the second node, a first pole of the sixth transistor is electrically connected to the first potential signal input terminal, and a second pole of the sixth transistor is electrically connected to the scanning signal output terminal (paragraph [0048], Fig. 2, control electrode of the sixth transistor T6 is connected to the second node PD, a first electrode of the sixth transistor T6 is connected to the first output terminal Vout, and a second electrode of the sixth transistor T6 is connected to the first voltage terminal Vss).
Consider claim 10, Hu discloses wherein the first light emitting output unit comprises a seventh transistor (Fig. 2, transistor T10), a gate of the seventh transistor is electrically connected to the first node, a first pole of the seventh transistor is electrically connected to the first potential signal input terminal, and a second pole of the seventh transistor is electrically connected to the second node (paragraph [0047], Fig. 2, control electrode of the tenth transistor T10 is connected to the first node PU, a first electrode of the tenth transistor T10 is connected to the second node PD, and a second electrode of the tenth transistor T10 is connected to the first voltage terminal Vss).
Consider claim 11, Hu discloses wherein the second light emitting output unit comprises an eighth transistor (Fig. 2, transistor T8); a gate of the eighth transistor is electrically connected to the third node, a first pole of the eighth transistor is electrically connected to the second potential signal input terminal, and a second pole of the eighth transistor is electrically connected to the second node (paragraph [0047], Fig. 2, control electrode of the eighth transistor T8 is connected to the second electrode of the seventh transistor T7 (a third node), a first electrode of the eighth transistor T8 is connected to the second voltage terminal Vdd, and a second electrode of the eighth transistor T8 is connected to a second node PD).
Consider claim 12, Hu discloses wherein the first reset unit comprises a ninth transistor (Fig. 2, transistor T2); a gate of the ninth transistor is electrically connected to the reset control signal input terminal, a first pole of the ninth transistor is electrically connected to the first potential signal input terminal, and a second pole of the ninth transistor is electrically connected to the first node (paragraph [0049], Fig. 2, control electrode of the second transistor T2 is connected to a reset terminal Rst for receiving the reset signal, a first electrode of the second transistor T2 is connected to the first node PU, and a second electrode of the second transistor T2 is connected to the first voltage terminal Vss).
Consider claim 13, Hu discloses wherein the second reset unit comprises a tenth transistor (Fig. 2, transistor T4), a gate of the tenth transistor is electrically connected to the reset control signal input terminal, a first pole of the tenth transistor is electrically connected to the first potential signal input terminal, and a second pole of the tenth transistor is electrically connected to the scanning signal output terminal (paragraph [0049], Fig. 2, control electrode of the fourth transistor T4 is connected to the reset terminal Rst for receiving the reset signal, a first electrode of the fourth transistor T4 is connected to the first output terminal Vout, and a second electrode of the fourth transistor T4 is connected to the first voltage terminal Vss).
Consider claim 14, Hu discloses wherein each of the first transistor and the second transistor 15 is a P-type transistor or an N-type transistor (paragraph [0034], all transistor may adopt an N-type or P-type transistors).
Consider claim 15, Hu discloses wherein each of the third transistor and the fourth transistor is a P-type transistor or an N-type transistor (paragraph [0034], all transistor may adopt an N-type or P-type transistors).
Consider claim 16, Hu discloses a display panel (Fig. 5), comprising: at least two scanning circuits of claim 1 (paragraph [0064], Fig. 5, four-stage shift registers of the gate driving circuit), a first clock signal line (paragraph [0068], Fig. 5, Clk 1), a second clock signal line (paragraph [0068], Fig. 5, Clk 2), a first potential signal line (paragraph [0067], Fig. 5, signal line Vss), a second potential signal line (paragraph [0067], Fig. 5, signal line Vdd) and a start signal line (paragraph [0065], Fig. 5, start frame signal STV); 
in each of the at least two scanning circuits, the first potential signal input terminal is electrically connected to the first potential signal line, and the second potential signal input terminal is electrically connected to the second potential signal line (paragraph [0067], Fig. 5, second voltage terminals of the first-stage shift register SR1 to the fourth-stage shift register SR4 are all connected to a signal line Vdd, and first voltage terminals of the first-stage shift register SR1 to the fourth-stage shift register SR4 are all connected to a signal line Vss); 
the at least two scanning circuits are connected in cascade (paragraph [0064], Fig. 5, cascade mode), and the shift signal input terminal of a first-stage scanning circuit of the at least two scanning circuits is electrically connected to the start signal line (paragraph [0065], Fig. 5, input signals received by input terminals Input of the first-stage shift register SR1 and the second-stage shift register SR2 each is a start frame signal STV); in two adjacent stages of the at least two scanning circuits, the scanning signal output terminal of a previous-stage scanning circuit is electrically connected to the shift signal input terminal of a subsequent-stage scanning circuit (paragraph [0065], Fig. 5, an input terminal Input of a shift register of a certain stage is connected to a third output terminal Out_C of a previous two-stage shift register); 
in the two adjacent stages of the at least two scanning circuits, the clock signal input terminal of the previous-stage scanning circuit is electrically connected to the first clock signal line, and the clock signal input terminal of the subsequent-stage scanning circuit is electrically connected to the second clock signal line (paragraph [0068], Fig. 5, the clock signal line Clk1 is connected to a clock terminal Clk of the first-stage shift register SR1, the clock signal line Clk2 is connected to a clock terminal Clk of the second-stage shift register SR2); and
the reset control signal input terminal of the previous-stage scanning circuit is electrically connected to the scanning signal output terminal of the subsequent-stage scanning circuit (paragraph [0066], Fig. 5, reset terminal Rst of a shift register of a certain stage is connected to a third output terminal Out_C of a next two-stage shift register).
Consider claim 17, Hu discloses wherein a clock signal supplied by the first clock signal line is opposite to a clock signal supplied by the second clock signal line (Fig. 6, paragraph [0060], Fig. 6, Clk1 opposite to Clk2).
Consider claim 19, Hu discloses wherein the display panel is an organic light emitting diode display panel, a liquid crystal display panel or an electronic paper display panel (paragraph [0084], electronic paper and organic light emitting diode display device).
Consider claim 20, Hu discloses a display device, comprising: the display panel of claim 16 (paragraph [0084], Fig. 9, display device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Chen et al. (Pub. No.: US 2019/0311690) and further in view of Kim et al. (Pub. No.: US 2019/0019462).
Consider claim 7, Hu does not specifically disclose wherein a channel width of the third transistor is less than a channel width of the fourth transistor (of the second output control module).
Chen discloses wherein a channel width of the third transistor (Fig. 6, transistor M4) and a channel width of the fourth transistor (Fig. 6, transistor M7) (of the second output control module) are set (paragraph [0061], Fig. 6).
Therefore, in order that transistor M5 of the second light emitting output is in the off state, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Chen wherein a channel width of the third transistor and a channel width of the fourth transistor (of the second output control module) are set, see teaching found in Chen, paragraph [0061].
The combination of Hu and Chen does not specifically disclose wherein a channel width of the third transistor is less than a channel width of the fourth transistor.
Kim discloses wherein a channel width of the third transistor (Fig. 4, transistor M9) is less than a channel width of the fourth transistor (Fig. 4, transistor M8) (paragraph [0102], Fig. 4, channel width to channel length (W/L) ratio of the ninth transistor M9 is set to a value less than a W/L ratio of the eighth transistor M8).
Therefore, in order that the sixth transistor M6 may be maintained in the turned-off state for a predetermined period for node control, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim wherein a channel width of the third transistor is less than a channel width of the fourth transistor, see teaching found in Kim, paragraph [0102].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kim et al. (Pub. No.: US 2019/0019462).
Consider claim 8, Hu discloses wherein the first scanning output unit comprises a fifth transistor (Fig. 2, transistor 3) and a first capacitor (Fig. 2, first capacitor C1), a first terminal of the first capacitor is electrically connected to a gate of the fifth transistor (paragraph [0045], Fig. 2, first terminal of the first capacitor C1 is connected to the gate of transistor 3), the gate of the fifth transistor is electrically connected to the first node (paragraph [0045, Fig. 2, control electrode of the third transistor T3 is connected to the first node PU), the first pole of the fifth transistor is electrically connected to the clock signal input terminal (paragraph [0045], Fig. 2, first electrode of the third transistor T3 is connected to a clock terminal Clk), and a second pole of the fifth transistor is electrically connected to the scanning signal output terminal (paragraph [0045], Fig. 2, second electrode of the third transistor T3 is connected to a first output terminal Vout). 
Hu does not specifically disclose a second terminal of the first capacitor is electrically connected to a first pole of the fifth transistor.
Kim discloses a second terminal of the first capacitor is electrically connected to a first pole of the fifth transistor (Fig. 4, transistor M1) (paragraph [0075], Fig. 4, first capacitor C1 is coupled between the first node N1 and the second input terminal 102).
Therefore, in order to satisfy the arrangement of P-type transistor usage, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim in providing a second terminal of the first capacitor electrically connected to a first pole of the fifth transistor, see teaching found in Kim, paragraph [0128].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jeoung et al. (Pub. No.: US 2017/0025068).
Consider claim 18, Hu does not specifically disclose a cut-off signal line, wherein in a case where the subsequent-stage scanning circuit is a last-stage scanning circuit, the reset control signal input terminal of the last-stage scanning circuit is connected to the cut-off signal line, and the cut-off signal line is configured to supply a reset control signal for the last-stage scanning circuit.
Jeoung discloses a cut-off signal line (Fig. 2, external reset signal RESET), wherein in a case where the subsequent-stage scanning circuit is a last-stage scanning circuit, the reset control signal input terminal of the last-stage scanning circuit is connected to the cut-off signal line, and the cut-off signal line is configured to supply a reset control signal for the last-stage scanning circuit (paragraph [0050], Fig. 2, a last stage of the first stage group is reset by an external reset signal applied through an external reset signal line).
Therefore, in order to accommodate that there is no succeeding stage for the last stage, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Jeoung in providing a cut-off signal line, wherein in a case where the subsequent-stage scanning circuit is a last-stage scanning circuit, the reset control signal input terminal of the last-stage scanning circuit is connected to the cut-off signal line, and the cut-off signal line is configured to supply a reset control signal for the last-stage scanning circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627